Citation Nr: 0011515	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  95-32 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of right knee injury prior to August 2, 1995.

2.  Entitlement to an evaluation in excess of 20 percent for 
for residuals of right knee injury during the period from 
October 1, 1995 to April 6, 1998.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of right knee injury after April 6, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active naval service from January 1991 to 
October 1994.  This matter comes to the Board of Veterans' 
Appeals (Board) from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for residuals of a right knee 
injury and assigned a zero percent evaluation, effective 
October 26, 1994.  In December 1995, the evaluation of the 
veteran's right knee disorder was increased from zero to 
10 percent, effective October 26, 1994, and a temporary 
100 percent evaluation was granted for surgical convalescence 
from the date of arthroscopy on August 2 through September 
1995 under 38 C.F.R. § 4.30.  The 10 percent rating was 
continued on October 1, 1995.  

By February 1999 rating decision, the RO increased the 
evaluation of the veteran's right knee disorder to 
20 percent, effective October 26, 1994; thereafter, the 
20 percent rating was made effective October 1, 1995.  In 
August 1999, the RO reduced the evaluation of his right knee 
disorder from 20 to 10 percent, effective April 6, 1998.  
Also at that time, the RO granted service connection for 
traumatic arthritis of the right knee and assigned it a 
10 percent evaluation from April 6, 1998.

In April 1997, the Board remanded this matter for further 
development of the evidence, and is satisfied that all remand 
directives were accomplished.


FINDINGS OF FACT

1.  Prior to August 2, 1995, the veteran's status post 
meniscal tear of the right knee was productive of no more 
than moderate impairment, such as mild swelling, minimal 
scarring, and small joint effusion. 

2.  From October 1, 1995 to April 6, 1998, the veteran's 
status post meniscal tear of the right knee was manifested by 
subjective complaints of pain and locking; there were 
objective findings of crepitation behind the patellofemoral 
joint.  

3.  After April 6, 1998, the veteran's status post meniscal 
tear of the right knee is manifested by subjective complaints 
of pain, locking, and giving out and difficulty squatting or 
kneeling without evidence of instability; his right knee 
motion is good, but somewhat restricted, limiting him to 
sedentary or semi-sedentary work.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 
20 percent for residuals of right knee injury prior to August 
2, 1995 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71, Diagnostic Code 5257 (1999).

2.  The schedular criteria for an evaluation in excess of 
20 percent for residuals of right knee injury from October 1, 
1995 to April 6, 1998 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71, Code 5257 
(1999).

3.  The schedular criteria for a rating of 20 percent for 
status postoperative residuals of right knee meniscal tear 
after April 6, 1998 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, Code 5257 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record reveals that the RO granted service connection for 
a right knee disorder in July 1995 and assigned a zero 
percent evaluation effective from October 1994.  That 
decision was based on findings of a right knee injury in 
service, clinical findings from VA examination in December 
1994 and outpatient treatment reports from January to August 
1994, showing a medial meniscus tear, an arthroscopy, and 
residuals of a medial meniscus tear.  Post-service outpatient 
records reveal knee complaints of pain, grinding, clicking, 
and locking prior to arthroscopy in August 1994.  VA medical 
examination in December 1994 revealed a normal gait, full 
range of motion of the right knee without swelling, 
tenderness, or redness.  X-ray studies of the knees showed 
minimal hypertrophic degenerative arthritis, bilaterally.  

X-ray studies of the right knee in March 1995 revealed bony 
structures intact with no evidence of fracture, dislocation, 
or bony lesion.  There was minimal scarring of the superior 
aspect of the patella and some minimal spurring of the tibial 
spines.  Magnetic Resonance Imaging (MRI) of the right knee 
in April 1995 disclosed a linear oblique tear at the 
posterior horn of the medial meniscus; discoid appearing 
lateral meniscus without evidence of tear; intact cruciate 
and collateral ligaments; and small joint effusion.  

VA outpatient records from March to September 1995 reveal 
complaints of continuing pain and a "giving out" of the 
right knee, increasing with exercise and cold weather.  In a 
March 1995 clinical record, both McMurray's and Lachman's 
signs were negative.  The impression was rule out meniscus 
tear.  In August 1995, two weeks after another right knee 
"scope," his range of right knee motion was from zero to 
90 degrees, and there was mild swelling, but no erythema.  

In October 1995, the veteran testified at a personal hearing 
that he did not have full range of right knee motion, that it 
swelled and was painful.  He stated that he was using two 
braces and was going through physical therapy.  Also, at 
times, he stated that he limped and the swelling occurred 
usually when it was cold or when he had been sitting for a 
long period of time.  He could walk without much problem, but 
that varied depending on the weather and the strain on his 
knee.  

VA medical examination in November 1995 revealed the 
veteran's history of right knee disability, which included 
operations in January 1994, August 1994, and in 1995.  Right 
knee extension was to 180 degrees, flexion was to 90 degrees, 
and the joint locked at that level.  Also, there was 
crepitation behind the patellofemoral joint.  The diagnoses 
were status post surgery for removal of the broken pieces of 
the right medial meniscus.  There was locking at 90 degrees 
and the examiner noted that this was due to another piece of 
the right medial meniscus which was loosening up to block the 
flexion of the right knee.  

VA medical examination in April 1998 revealed complaints of 
pain, locking, giving out, cramping, and swelling with 
increased range of motion.  The veteran could not kneel or 
squat and could stand only for up to 11/2 hours.  Dampness and 
cold caused knee pain with stiffening and swelling.  There 
was no effusion or synovitis; the quadriceps were good, the 
patella was stable with no demonstrable instability of the 
collateral or cruciate ligaments, and there was no rotary 
instability.  The tendon was medial joint line.  There was 
approximately 10 degrees of recurvatum with flexion to 
125 degrees.  The diagnosis was traumatic arthritis, right 
knee.  The examiner noted that there was good range of right 
knee motion, although "somewhat restricted."  At that time, 
the examiner noted that the veteran was able to function in 
the employment arena, working as an electrician, but "[h]is 
pace will be limited to sedentary or semi-sedentary work on a 
long-term basis."  Contemporaneous x-ray studies revealed 
mild degenerative arthritis of the right knee, medial 
compartment with minimal genu varus.  

By February 1999 rating decision, the RO increased the 
evaluation of the veteran's right knee disorder from 10 to 
20 percent.  In August 1999, the RO decreased the rating from 
20 to 10 percent, and granted service connection for post-
traumatic arthritis of the right knee, assigning it a 
10 percent evaluation from April 6, 1998.

Analysis

Initially, the Board finds that the claim for an increased 
rating for status post meniscal tear of the right knee is 
well grounded within the meaning of 38 U.S.C.A. 5107.  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In this case, the veteran's assertions concerning the 
severity of his right knee disorder (within the competence of 
a lay party to report) are sufficient to conclude that his 
claim is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

Since the veteran has submitted a well-grounded claim, VA has 
a duty to assist in the development of facts pertinent to the 
claim.  38 U.S.C.A. 5107(a).  Consistent with such duty, the 
Board remanded this matter in April 1997 for additional 
development of the evidence, to include a VA orthopedic 
examination to determine the severity and extent of the 
veteran's right knee disorder.  

The record indicates that the development requested by the 
Board in its April 1997 remand has been substantially 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, a VA examination was conducted in April 1998 
that addressed the requested development; the evidentiary 
development completed in this case is in full compliance with 
the Board's remand instructions; no further development is 
required to comply with VA's duty to assist under 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

Under Diagnostic Code 5257 that relates to impairment of the 
knee with recurrent subluxation or lateral instability, a 
10 percent evaluation is warranted for slight impairment, a 
20 percent rating is warranted for moderate impairment, and 
the maximum of 30 percent is assigned for severe impairment.  
38 C.F.R. § 4.71(a), Diagnostic Code 5257 (1999).

Applying the above criteria to the facts in this case, the 
Board concludes that the rating criteria for an evaluation in 
excess of 20 percent prior to August 2, 1995 have not been 
met.  The veteran has reported that he had pain and a 
"giving out" of his right knee.  On medical examination in 
December 1994, however, the veteran's gait was normal, his 
right knee revealed a full range of motion without swelling, 
tenderness, or redness.  Further, x-ray results in March 1995 
disclosed no evidence of bony lesion, fracture, or 
dislocation.  Also, as noted above, the April 1995 MRI 
revealed cruciate and collateral ligaments intact.  Overall, 
the evidence of record prior to August 2, 1995 reveals no 
more than moderate knee impairment.  

Thus, the clinical data do not substantiate impairment to the 
extent required for the next higher rating, i.e., a rating of 
30 percent under the pertinent diagnostic code.  Moreover, 
the Board finds no other evidence to suggest that a higher 
evaluation is warranted under an alternative diagnostic code.  
Based on the foregoing, the disability picture of the 
veteran's right knee more nearly approximates the criteria 
for a 20 percent rating under Code 5257 for the period prior 
to August 2, 1995.

With respect to an evaluation in excess of 20 percent for the 
period from October 1, 1995 to April 6, 1998, the medical 
evidence of record does not support more than a 20 percent 
evaluation.  Again, there is no objective medical evidence to 
substantiate more than moderate impairment of the right knee 
due to recurrent subluxation or lateral instability.  For 
example, clinical findings on VA medical examination in 
November 1995 reveal some locking of the right knee and some 
crepitation.  However, there are no clinical data to support 
severe subluxation or instability so as to warrant a 
30 percent rating.  Thus, the criteria for a 30 percent 
evaluation for the period from October 1, 1995 to April 6, 
1998 under Diagnostic Code 5257 have not been met.  
Additionally, the Board finds no other evidence to suggest 
that a higher evaluation is warranted under an alternative 
diagnostic code.

Further, the veteran contends that he is entitled to an 
evaluation in excess of 10 percent after April 6, 1998.  
Applying the pertinent rating criteria to the facts in this 
case, the Board concludes that an evaluation higher than 
10 percent after such date is warranted.  Overall, the 
objective evidence of record is not suggestive of more than 
slight impairment.  Clinical findings during the April 1998 
VA examination disclosed a stable patella with no 
demonstrable instability of the collateral or cruciate 
ligaments, effusion or synovitis.  The diagnosis was 
traumatic arthritis of the right knee.  The Board notes that 
by rating decision in August 1999, the RO assigned a 
10 percent evaluation for traumatic arthritis of the right 
knee.  

Thus, compensation for the veteran's arthritis is already 
encompassed within his current evaluations.  In light of the 
lack of medical evidence of subluxation or instability of the 
right knee, an rating greater than 10 percent after April 6, 
1998 for status post meniscal tear of the right knee is not 
warranted under Code 5257. 

The Board acknowledges that the assignment of a particular 
diagnostic code depends entirely on the facts of a specific 
case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  A change 
in the diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992); see also Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

In this light, the Board notes that under other diagnostic 
codes that pertain to right knee disability, the veteran's 
status post meniscal tear of the right knee disability does 
not warrant an evaluation in excess of the current 10 percent 
rating after April 6, 1998.  Pursuant to Diagnostic Code 5260 
for limitation of flexion, upon showing flexion limited to 
45 degrees, a 10 percent evaluation may be assigned.  With 
flexion limited to 30 degrees, a 20 percent evaluation is 
warranted, and a maximum of 30 percent is warranted for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71(a) Code 5260 
(1999).  Additionally, under Code 5261, with extension 
limited to 10 degrees, a 10 percent evaluation is assigned.  
Where there is evidence of extension limited to 15 degrees, a 
20 percent evaluation is warranted.  Further, with extension 
limited to 20 degrees, a rating of 30 percent is appropriate.  
38 C.F.R. § 4.71(a), Diagnostic Code 5261 (1999).

However, according to the results from the April VA 
examination, the veteran had virtually full range of motion 
of the right knee.  While his range of motion was slightly 
limited (from 10 degrees of recurvatum with flexion to 
125 degrees), these findings do not warrant an increased 
rating under the criteria based on limitation of extension or 
flexion.  38 C.F.R. § 4.71, Plate II, Diagnostic Codes 5260, 
5261. 

Likewise, although it is noted that the veteran reports pain 
and occasional episodes of giving way, there is no objective 
medical evidence of a dislocated semilunar cartilage with 
frequent episodes of locking or ankylosis of either knee. 
Thus, a rating in excess of 10 percent is not warranted under 
Codes 5256, 5258.  

Nonetheless, the Board has considered 38 C.F.R. §§ 4.40 and 
4.45 as well as the impact of functional loss, weakened 
movement, excess fatigability, and incoordination.  DeLuca v. 
Brown, 8 Vet. App. at 206-07 (1995).  Given that his 
traumatic right knee arthritis (Diagnostic Code 5010) is 
predicated on lost range of motion, these provisions do apply 
in this case.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  
As such, the Board notes that the medical evidence is 
sufficient to warrant an increased rating to 20 percent after 
April 6, 1998.  As noted above, on VA examination in April 
1998, the veteran's right knee motion was good, but somewhat 
restricted as he was required to avoid kneeling, squatting, 
and stooping, etc., which limited him in regard to his work 
activities.  Such restrictions include an inability to climb 
ladders and stairs as before, and he can only stand for up to 
about 11/2 hours.  Therefore, under the circumstances in this 
case, the Board believes that there is adequate evidence of 
functional loss of the right knee due to his status post 
meniscal tear to permit assignment of a 20 percent evaluation 
from April 6, 1998.

In addition, the Board has considered the provisions 
concerning painful motion under 38 C.F.R. § 4.59 (1999).  
However, the Board notes that the veteran's complaints of 
pain are adequately compensated for within the 20 percent 
rating under Diagnostic Code 5257 and 10 percent rating under 
Diagnostic Code 5003.  Thus, there is no evidentiary basis to 
assign a higher rating under these provisions.

The Board has also considered 38 C.F.R. § 3.321 which 
provides that in exceptional cases, when the evaluations 
provided by the rating schedule are found inadequate, an 
extraschedular evaluation commensurate with the average 
earnings capacity impairment due exclusively to the service-
connected disability may be approved provided the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The findings in this case, however, do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  It is observed that the veteran has not 
reported any lost time from work as a result of right knee 
disability, and the record does not reflect any periods of 
hospitalization, other than arthroscopy in 1994, since his 
separation from service.  Under such circumstances, the Board 
finds that the impairment resulting from the veteran's right 
knee is adequately compensated by the 20 percent rating and 
the provisions of 38 C.F.R. § 3.321 are not for application.  


ORDER

An evaluation in excess of 20 percent for residuals of right 
knee injury prior to August 2, 1995 is denied.

An evaluation in excess of 20 percent for residuals of right 
knee injury from October 1, 1995 to April 6, 1998 is denied.

An evaluation of 20 percent for status post operative right 
knee meniscal tear after April 6, 1998 is allowed, subject to 
the controlling law and regulations governing the payment of 
monetary awards.


		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

